Exhibit 10.2

C&J INTERNATIONAL MIDDLE EAST FZCO

PHANTOM EQUITY PLAN

PARTICIPATION AGREEMENT

            , 2013

[Participant Name]

[Address]

[City, State Zip]

 

  Re: Participation in the C&J International Middle East FZCO Phantom Equity
Arrangement

Dear                     :

You have been selected by the Board of Directors (the “Board”) of C&J Energy
Services Inc. (the “Parent”) to receive a phantom unit award (the “Award”) in
consideration of and appreciation for your continued services and contribution
to the Company, to C&J International Middle East FZCO, a free zone company in
the Jebel Ali Free Zone (the “Company”) or any subsidiary of the Parent or the
Company.

The Award is being granted to you pursuant to the C&J International Middle East
FZCO Phantom Equity Arrangement (the “Arrangement”), a sub-plan of the C&J
Energy Services, Inc. 2012 Long-Term Incentive Plan (the “Plan”). A copy of the
Arrangement and the Plan is being furnished to you concurrently with this
Participation Agreement (the “Agreement”) and shall be deemed a part of this
Agreement as if fully set forth herein. Capitalized terms used but not defined
herein shall have the meanings given such terms in the Arrangement.

The number of Phantom Units subject to this Award shall be             . Payment
of your Award is subject to the satisfaction of the vesting conditions set forth
in Section 5.1 of the Arrangement. [In addition, because you are deemed to be a
Covered Employee, your Award has been designed as a Performance Award and is
subject to the following additional performance-based vesting conditions: [to
come, as applicable.]] Following the satisfaction of the vesting conditions,
your Award will become payable in accordance with Section 6 of the Arrangement.
In the event that you experience a termination of employment prior to the
settlement of your Award, however, please see Section 5.3 of the Arrangement for
a discussion of events that could result in either a potential acceleration of
vesting or a forfeiture of your Award.

By executing this Agreement, you indicate that you have read, understand, and
agree to the terms of the Plan. Please execute and return a copy of this
Agreement to the Parent prior to [            , 20    ], to indicate your
acceptance of the terms and conditions of the Plan. The Parent will not make
payment to you of the Award unless the Parent has received a signed copy of this
Agreement.



--------------------------------------------------------------------------------

The Parent is very pleased to be able to offer this Award to you and truly
appreciates your dedication and commitment to the Parent and its affiliates. We
are excited about the future and look forward to your success.

 

C&J ENERGY SERVICES, INC. By:     Name:     Title:    

 

ACCEPTED:

 

[Participant]

 

[Date]

 

2